United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2304
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Lige Bush,                              *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 6, 2004

                                  Filed: March 11, 2004
                                   ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Lige Bush appeals the sentence imposed by the district court1 after he pleaded
guilty to two counts of knowingly making or causing to be made a false or fictitious
written statement in connection with the acquisition of a firearm, in violation of 18
U.S.C. §§ 922(a)(6), 924(a)(2), and 2. The district court sentenced Bush to 70
months imprisonment and 3 years supervised release on both counts, to be served
concurrently. Bush’s counsel has filed a brief and moved to withdraw under Anders

      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
v. California, 386 U.S. 738 (1967), arguing that the district court erred by accepting
Bush’s plea and then sentencing him within the applicable Sentencing Guidelines
range. In a pro se supplemental brief, Bush asserts that his counsel was ineffective.
For the reasons discussed below, we affirm the judgment of the district court and
grant counsel’s motion to withdraw.

        Because Bush did not object below that the district court failed to comply with
Federal Rule of Criminal Procedure 11(b) (consideration and acceptance of guilty
pleas), we review the acceptance of Bush’s plea for plain error, and we find none.
Thus, we reject counsel’s argument that the district court erred in accepting Bush’s
guilty plea. See United States v. Vonn, 535 U.S. 55, 58-59 (2002) (defendant who
allows Rule 11 error to pass without objection in trial court must satisfy plain-error
rule, i.e., that claimed plain error affected defendant’s substantial rights). As to the
remaining arguments, the ineffective-assistance argument is not properly before us,
see United States v. Martin, 59 F.3d 767, 771 (8th Cir. 1995) (except where result
would be plain miscarriage of justice, ineffective-assistance claims should be raised
in 28 U.S.C. § 2255 proceedings), and the sentencing argument does not raise any
reviewable issues, cf. United States v. Woodrum, 959 F.2d 100, 101 (8th Cir. 1992)
(per curiam) (where appellant did not argue his sentence was imposed in violation of
law or because of incorrect application of Guidelines, and where applicable
sentencing range did not span more than 24 months, appeals court had no appellate
jurisdiction to entertain argument that sentence was improperly imposed at top of
Guidelines range).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues for appeal. Accordingly, we affirm,
and we grant counsel’s motion to withdraw.
                      ______________________________




                                          -2-